DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 7-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et al. (US 2014/0363189).
Regarding claim 1, Hashimoto et al. (hereinafter Hashimoto) teaches a developing cartridge for use with a drum unit 12, the developing cartridge comprising: a casing in which developing agent is accommodated, the casing 36 having an outer surface (Fig. 2); a developing roller 17 movable with the casing 36 and comprising a developing roller shaft 54 extending along a first axis extending in a first direction (Fig. 3), the developing roller 17 being rotatable about the first axis (Fig. 3); an electrode 65 positioned at one end portion in the first direction of the developing roller shaft 54 (Fig. 3), and electrically connected to the developing roller shaft 54 [0166]; and a boss 60 positioned at one end portion in the first direction of the outer surface (Fig. 3), the boss 60 extending in the first direction (Fig. 3), the boss 60 being spaced apart from the electrode 65 (Fig. 3), wherein a part of the electrode 65 is electrically contactable with the drum unit 12 (reference numeral 34) after pivotal movement of the developing cartridge about the boss 60 relative to the drum unit 12 [0155-0157].
Regarding claim 7, Hashimoto teaches the developing cartridge according to claim 1, further comprising a supply roller 18 movable with the casing 36 (Fig. 1), and comprising a supply roller shaft 55 extending along a second axis extending in the first direction (Fig. 3), the supply roller 18 being rotatable about the second axis (Fig. 3); wherein an outer peripheral surface of the supply roller 18 and an outer peripheral surface of the developing roller 17 are in contact with each other [0053], wherein the electrode 65 is electrically contacted with the supply roller shaft 55 [0166].
Regarding claim 8, Hashimoto teaches the developing cartridge according to claim 1, wherein the electrode (when, alternatively, reading the electrode cover 66 as the electrode) is made from electrically conductive resin [0103].
Regarding claim 9, Hashimoto teaches the developing cartridge according to claim 1, wherein the boss 60 is configured to support a weight of the developing cartridge 13. Being a solid material, the boss would clearly be able to support a weight of the developing cartridge.
Regarding claim 10, Hashimoto teaches the developing cartridge according to claim 1, wherein a surface of the developing roller 17 is in contact with a surface of a photosensitive drum 14 of the drum unit 12 as a result of pivotal movement of the developing cartridge 13 about the boss 60 relative to the drum unit 12 in a case where the developing cartridge 13 is attached to the drum unit 12 [0157].
Regarding claim 11, Hashimoto teaches the developing cartridge according to claim 10, wherein the drum unit 12 includes a pressure portion (portion that guides the developing roller into the photosensitive drum) configured to press the developing roller 17 against the photosensitive drum 14 [0157], the surface of the developing roller 17 being in contact with the surface of the photosensitive drum 14 in a state where the pressure portion presses the developing roller 17 against the photosensitive drum 14 in a case where the developing cartridge 13 is attached to the drum unit 12 (Fig. 1) [0157].
Regarding claim 12, Hashimoto teaches the developing cartridge according to claim 1, wherein the boss 60 extends in the first direction from the outer surface (Fig. 3).
Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW V DO whose telephone number is (571)270-3420. The examiner can normally be reached Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/A.V.D/Examiner, Art Unit 2852